Case 4:20-cv-01707-JST Document 41-2 Filed 10/05/20 Page 1 of 6




                                                             Exhibit 2
                                   P. MSJ / Milhoan Depo. Exh. 6: Rejections

                              Court: N.D. Cal. Case No. C 4:20-cv-01707 JST
                                                            Pacific Legal Foundation
                                                                        930 G Street
                                               Sacramento, CA 95814 – 916.419.7111
Case 4:20-cv-01707-JST Document 41-2 Filed 10/05/20 Page 2 of 6
Case 4:20-cv-01707-JST Document 41-2 Filed 10/05/20 Page 3 of 6
Case 4:20-cv-01707-JST Document 41-2 Filed 10/05/20 Page 4 of 6
Case 4:20-cv-01707-JST Document 41-2 Filed 10/05/20 Page 5 of 6
Case 4:20-cv-01707-JST Document 41-2 Filed 10/05/20 Page 6 of 6
